Title: Thomas Jefferson to Louis H. Girardin, 26 December 1818
From: Jefferson, Thomas
To: Girardin, Louis Hue


          
            Dear Sir
            Monticello Dec. 26. 18.
          
          Your letter of the 13th never came to hand till yesterday evening, and as mr Hall presses you in time I lose none in forwarding you the 1st vol. of Botta. if you should conclude to translate it, the other volumes shall be sent successively as they shall be wanting. Botta gives a list of the authorities he consulted: but in fact has chiefly followed Marshal & often merely translated him in his American facts, but even there transfuses into his narration his own holy enthusiasm for liberty of which his icy original had not one spark. his 2d great excellence over Marshal is in the foreign events of his history, in which he shines, while Marshal notes them either briefly or not at all. in making an extract therefore for publication as a specimen, you will of course be careful to collate the two, so that the extract selected may not be a translation from Marshal.
          I thank you for the interest you are so kind as to express for my health. the trial of the Warmspring waters was very unlucky, and I was reduced very low. but I consider my health as perfectly reestablished. I salute you with great esteem and respect
          
            Th: Jefferson
          
        